Case 1:19-cv-00940-PLM-PJG ECF No. 99, PageID.937 Filed 04/07/21 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION



LORI LYNN HEETHUIS,                              Case No. 1:19-cv-940

      Plaintiff,                                 HON. PAUL L. MALONEY

v.

COUNTY OF MUSKEGON; and,
RYAN BOIKE, Individually,

      Defendants.
_____________________________________________________________________________/

 Stephen R. Drew (P24323)                    Laura S. Amtsbuechler (P36972)
 Adam C. Sturdivant (P72285)                 Melanie M. Hesano (P82519)
 DREW COOPER & ANDING                        ROSATI, SCHULTZ, JOPPICH &
 Attorneys for Plaintiff                     AMTSBUECHLER
 80 Ottawa Avenue NW, Suite 200              Attorneys for Defendants
 Grand Rapids, Michigan 49503-2648           27555 Executive Drive, Suite 250
 Phone: (616) 454-8300                       Farmington Hills, Michigan 48331
 E-mail: sdrew@dca-lawyers.com               Phone: (248) 489-4100
 E-mail: asturdivant@dca-lawyers.com         E-mail: lamtsbuechler@rsjalaw.com
                                             E-mail: mhesano@rsjalaw.com
_____________________________________________________________________________/


               PLAINTIFF’S MOTION FOR LEAVE TO FILE EXHIBITS
                  TO PLAINTIFF’S RESPONSE IN OPPOSITION TO
                DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                         UNDER RESTRICTED ACCESS


                   ** EXPEDITED CONSIDERATION REQUESTED **
Case 1:19-cv-00940-PLM-PJG ECF No. 99, PageID.938 Filed 04/07/21 Page 2 of 7




       Plaintiff, Lori Lynn Heethuis, by her attorneys, DREW COOPER & ANDING, submits this

Motion for Leave to File Exhibits to Plaintiff’s Response in Opposition to Defendants’ Motion for

Summary Judgment Under Restricted Access pursuant to W.D. Mich. LCivR 10.6.

       For reasons explained in Plaintiff’s attached Brief in Response, Plaintiff respectfully requests

that this Court GRANT Plaintiff’s Motion for Leave to File Exhibits to Plaintiff’s Response in

Opposition to Defendants’ Motion for Summary Judgment Under Restricted Access.

       On April 7, 2021, counsel for Plaintiff contacted opposing counsel requesting concurrence

regarding this Motion for Leave to File Exhibits Under Restricted Access, and counsel for Defendants

concurred. Expedited consideration is requested, as the deadline for Plaintiff to file her Response in

Opposition to Defendants’ Motion for Summary Judgment is Thursday, April 8, 2021.



Dated: April 7, 2021                           By:   /s/ Stephen R. Drew
                                                     Stephen R. Drew (P24323)
                                                     Adam C. Sturdivant (P72285)
                                                     DREW COOPER & ANDING
                                                     Attorneys for Plaintiff
                                                     80 Ottawa Avenue NW, Suite 200
                                                     Grand Rapids, Michigan 49503-2648
                                                     Phone: (616) 454-8300
                                                     E-mail: sdrew@dca-lawyers.com
                                                     E-mail: asturdivant@dca-lawyers.com
Case 1:19-cv-00940-PLM-PJG ECF No. 99, PageID.939 Filed 04/07/21 Page 3 of 7




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION



LORI LYNN HEETHUIS,                              Case No. 1:19-cv-940

        Plaintiff,                               HON. PAUL L. MALONEY

v.

COUNTY OF MUSKEGON; and,
RYAN BOIKE, Individually,

      Defendants.
_____________________________________________________________________________/

 Stephen R. Drew (P24323)                    Laura S. Amtsbuechler (P36972)
 Adam C. Sturdivant (P72285)                 Melanie M. Hesano (P82519)
 DREW COOPER & ANDING                        ROSATI, SCHULTZ, JOPPICH &
 Attorneys for Plaintiff                     AMTSBUECHLER
 80 Ottawa Avenue NW, Suite 200              Attorneys for Defendants
 Grand Rapids, Michigan 49503-2648           27555 Executive Drive, Suite 250
 Phone: (616) 454-8300                       Farmington Hills, Michigan 48331
 E-mail: sdrew@dca-lawyers.com               Phone: (248) 489-4100
 E-mail: asturdivant@dca-lawyers.com         E-mail: lamtsbuechler@rsjalaw.com
                                             E-mail: mhesano@rsjalaw.com
_____________________________________________________________________________/


     BRIEF IN SUPPORT OF PLAINTIFF’S MOTION FOR LEAVE TO FILE EXHIBITS
                  TO PLAINTIFF’S RESPONSE IN OPPOSITION TO
                DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                         UNDER RESTRICTED ACCESS


                     ** EXPEDITED CONSIDERATION REQUESTED **
Case 1:19-cv-00940-PLM-PJG ECF No. 99, PageID.940 Filed 04/07/21 Page 4 of 7




I.      INTRODUCTION

        Plaintiff Lori Lynn Heethuis, hired on April 11, 1998, was a Deputy Corrections Officer for

Defendant County of Muskegon’s Sheriff’s Office for over 21 years. Beginning in 2009, Plaintiff was

physically and sexually harassed by two male employees, one of whom was a sergeant. In addition to

complaints that she made regarding this harassment, on October 19, 2016, Plaintiff testified in a

deposition, in an ACLU case against the County of Muskegon (Semelbauer, et al. v. Muskegon County,

et al.), about the discriminatory jail conditions that existed for female inmates, and the facts supporting

their claims of gender discrimination and of male corrections officers violating their constitutional rights

        A portion of Plaintiff’s claim in the present matter is that in retaliation for her past complaints

of sexual harassment, her testimony and for complaining about having to work around her alleged

abuser , she was targeted and disciplined, and eventually, on April 23, 2019 after 21 years of

employment, she was forced to sign a Last Chance Agreement or be terminated. A “Last Chance

Agreement” that was in reality a Full Release of all sexual harassment, retaliation, employment and civil

rights claims or actions she had, with a threat that if she did not sign, she would immediately be

terminated. There was a practice and pattern of retaliation against Plaintiff, including heavily and

unreasonably scrutinizing Plaintiff’s work and making demands of her that were not made of similarly

situated male deputies, including wrongfully and maliciously telling Plaintiff’s coworkers that she was

mentally unfit, and then having Plaintiff examined by a psychologist to prove she was unfit for duty.

Plaintiff’s allegations against Defendants include claims of gender discrimination, retaliation, and

eavesdropping.

II.     EXHIBITS UNDER RESTRICTED ACCESS

        The parties have engaged in significant discovery, including numerous depositions, and they

have exchanged a significant amount of documents and other records. Plaintiff and Defendants have
Case 1:19-cv-00940-PLM-PJG ECF No. 99, PageID.941 Filed 04/07/21 Page 5 of 7




agreed that some of the documents produced contain sensitive, personal, and confidential information,

including, but not limited to, medical records, fitness for duty records, testimony referencing medical

records, testimony of any healthcare professionals, documents related to the internal operations of the

Muskegon County Jail and Sheriff’s Office, including Sheriff’s policies, procedures, jail diagrams,

internal investigations, and other protected information as agreed to be confidential pursuant to the

parties Stipulated Protective Order (ECF No. 25). In particular, medical records, any testimony

regarding medical records, and testimony of any healthcare professionals contain protected and private

medical health information, and access to it should be restricted. Plaintiff requests that documents of

this nature not be allowed to be accessed and viewed by the public.

        On March 11, 2021, Defendants filed their Motion for Summary Judgment (ECF No. 92), with

a few exhibits filed under restricted access (ECF No. 93). Plaintiff requests that the following exhibits

to Plaintiff’s Response in Opposition to Defendants’ Motion for Summary Judgment be allowed to be

filed under restricted access:


        Exhibit 3:      Muskegon County EEO Complaint
        Exhibit 4:      Addendum to EEO Complaint
        Exhibit 5:      Muskegon County EEO Complaint Findings
        Exhibit 7:      Matthew N. Powell, D.O. Dep Transcript Excerpt
        Exhibit 8:       Diane Streng, LLP Dep Transcript Excerpt
        Exhibit 14:     Dr. Matthew Powell Fit for Duty Report
        Exhibit 15:     Dr. John Beyer Fit for Duty Report
        Exhibit 16:     Dr. Diane Streng Fit for Duty Report
        Exhibit 20:     Dr. Joseph Auffrey Deposition Transcript Excerpt
        Exhibit 21:     Joseph J. Auffrey Psychological Evaluation
        Exhibit 22:     Plaintiff’s MMPI Results
Case 1:19-cv-00940-PLM-PJG ECF No. 99, PageID.942 Filed 04/07/21 Page 6 of 7




        Pursuant to W.D. Mich. LCivR 10.6(b), documents may be submitted under seal only if

authorized by statute or by the court for good cause shown. Defendants in this matter filed a Motion to

File Exhibits Under Seal (ECF No. 86), and the Court issued an Order granting Defendants Motion in

part indicating that Defendants are allowed to file their requested documents under restricted access

rather than under seal (ECF No. 88).

        Furthermore, in Defendants’ Motion to File Exhibits Under Seal (ECF No. 86), Defendants state

that Defendants do not contest Plaintiff’s request to file her mental health or medical documents under

seal (ECF No. 86, PageID.559).

III.    CONCLUSION

        For the reasons identified above, Plaintiff respectfully requests that this Court GRANT

Plaintiff’s Motion for Leave to File Exhibits to Plaintiff’s Response in Opposition to Defendants’

Motion for Summary Judgment Under Restricted Access, and specifically allow Plaintiff to file Exhibits

3, 4, 5, 7, 8, 14, 15, 16, 20, 21, and 22 under restricted access to prevent private medical health

information, and other protected information, as agreed to be confidential pursuant to the parties

Stipulated Protective Order (ECF No. 25), from being accessed and viewed by the public. Expedited

consideration is requested, as the deadline for Plaintiff to file her Response in Opposition to Defendants’

Motion for Summary Judgment is Thursday, April 8, 2021.



Dated: April 7, 2021                             By:   /s/ Stephen R. Drew
                                                       Stephen R. Drew (P24323)
                                                       Adam C. Sturdivant (P72285)
                                                       DREW COOPER & ANDING
                                                       Attorneys for Plaintiff
                                                       80 Ottawa Avenue NW, Suite 200
                                                       Grand Rapids, Michigan 49503-2648
                                                       Phone: (616) 454-8300
                                                       E-mail: sdrew@dca-lawyers.com
                                                       E-mail: asturdivant@dca-lawyers.com
Case 1:19-cv-00940-PLM-PJG ECF No. 99, PageID.943 Filed 04/07/21 Page 7 of 7




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION



LORI LYNN HEETHUIS,                                      Case No. 1:19-cv-940

       Plaintiff,                                        HON. PAUL L. MALONEY

v.

COUNTY OF MUSKEGON; and,
RYAN BOIKE, Individually,

      Defendants.
_____________________________________________________________________________/

 Stephen R. Drew (P24323)                    Laura S. Amtsbuechler (P36972)
 Adam C. Sturdivant (P72285)                 Melanie M. Hesano (P82519)
 DREW COOPER & ANDING                        ROSATI, SCHULTZ, JOPPICH &
 Attorneys for Plaintiff                     AMTSBUECHLER
 80 Ottawa Avenue NW, Suite 200              Attorneys for Defendants
 Grand Rapids, Michigan 49503-2648           27555 Executive Drive, Suite 250
 Phone: (616) 454-8300                       Farmington Hills, Michigan 48331
 E-mail: sdrew@dca-lawyers.com               Phone: (248) 489-4100
 E-mail: asturdivant@dca-lawyers.com         E-mail: lamtsbuechler@rsjalaw.com
                                             E-mail: mhesano@rsjalaw.com
_____________________________________________________________________________/

                              CERTIFICATE OF SERVICE

       I, Stephen R. Drew, certify that I am an attorney with the law firm of DREW COOPER &
ANDING, and on April 7, 2021, the foregoing document was electronically filed with the Clerk
of the Court using the U.S. District Court for the Western District of Michigan CM/ECF Filing
System, and that copies will be provided to all Attorneys of Record via the CM/ECF System.


Dated: April 7, 2021                              By:   /s/ Stephen R. Drew
                                                        Stephen R. Drew (P24323)
                                                        DREW COOPER & ANDING
                                                        Attorneys for Plaintiff
                                                        80 Ottawa Avenue NW, Suite 200
                                                        Grand Rapids, Michigan 49503
                                                        Phone: (616) 454-8300
                                                        E-mail: sdrew@dca-lawyers.com
